DETAILED ACTION
This is in response to Application # 17/185,132.  Claims 1-19 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 14-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Chen (CN 107302781).

Regarding Claim 1,
A method for managing communications of Internet of Things (IoT) devices, the method comprising: 

at a primary device of a group of IoT devices, in a first mode of operation, modifying a communication received from a source secondary device to further include a corresponding primary device identifier, and transmitting the modified communication toward a corresponding base station [Chen: primary device identifier == cell identifier with terminal resident list; primary device == double mode relay device; IoT device == IOT/UE or terminal; p. 7-8; specifically, as shown in FIG. 2, the plurality of IOT-UE and dual mode relay device are located on the mobile device; multiple IOT-UE can access device and double-mode relay which has the same movement state, and reporting the own corresponding identifier of the terminal; said dual-module relay device stores terminal identification reported by the plurality of IOT-UE and generating terminal resident list, at the same time, the double-mode relay device using the LTE protocol to communicate with the LTE base station, and periodically to a plurality of IOT-UE residing in the dual-mode relay device; the dual-mode relay device has the first mode and the second mode specifically refers to support LTE mode, and IOT mode; p. 9; step 302: the double-mode relay device based on IOT simplified base station function, using the global user identification card itself (USIM Universal Subscriber Identity Module) random generating cell identification; step 306: IOT-UE the selection or reselection to the dual-mode relay device, establishing a first communication connection, and reporting terminal identifier corresponding to itself through the first communication connection; step 307: the double-mode relay device based on the IOT-UE of the received terminal identification, generating terminal resident list; step 308: the double-mode relay equipment according to the preset time interval, modifying the cell identifier of itself, and clearing the terminal resident list; every time when the dual-mode relay device based on LTE mobile station function reports a TAU (trigger mechanism uses the existing LTE reporting of TAU ),namely the double-mode relay device triggering a TAU, the attendant will be resident list generated by the terminal, to the terminal resident list sent to the LTE eNB; p. 10; the first processing unit, device identification is further used for based on the dual-mode relay device, generating a cell identifier; correspondingly, the first obtaining unit is further used for based on the cell identifier, receiving at least one access request of the first type terminal; in this embodiment, the first processing unit is further used for, according to the preset time interval, updating the cell identifier]; 

at the primary device of the group of IoT devices, in a second mode of operation, receiving a communication from the base station intended for delivery to a target secondary device, modifying the received communication to include the target secondary device identifier, and transmitting the modified communication toward the target secondary device [Chen: p. 7; based on the updated cell identifier, re-obtaining the dual-mode relay device has at least one first type terminal relation; p. 8; Specifically, the LTE terminal function, said double-mode relay equipment accessing LTE base station, acting as a LTE-UE to initiate the location registration or location update, where, when the dual-mode relay device initiates a location registration or location update, the portable terminal of the plurality of IOT-UE reside in its own identification, that is, the terminal resident list. simplified base station function depending on the IOT, said dual-module relay device after residing to LTE base station, capable of randomly generating a cell identifier, IOT and broadcast as reduced corresponding to base station PSS/SSS, reference signal, a system message; p. 9; step 303: the double-mode relay device triggering itself in the broadcast state to broadcast the IOT PSS/SSS of all frequency band corresponding to the base station function of the reference signal, a system message, and broadcast the enhanced discontinuous reception (eDRX) sleep periods; step 304: the double-mode relay device waits for IOT-UE selection or reselection to itself; p. 10; after the HSS finish position updating or position registration process, to the LTE-MME feedback position update or a position registration acknowledgement message, by sending a location update through the LTE-MME or position registration acknowledgement message back to the LTE eNB -, then by the LTE eNB-back to said dual-module relay device, finishes the position updating or location registration process].

Regarding Claim 2,
further comprising: at the primary device, in a startup mode of operation, transmitting a communication including a location, a device identifier, and an indication of identifier bundling capability, the communication being configured for use by a base station defining IoT device groups proximate the base station [Chen: location == TAU or location update or registration; device identifier == terminal resident list; indication of identifier bundling capability == representation of resident list; p. 9; step 301: the double-mode relay device enter the working state, i.e., after starting, firstly as the LTE mobile station, connected to the LTE base station, and resident LTE network corresponding to the LTE base station; step 302: the double-mode relay device based on IOT simplified base station function, using the global user identification card itself (USIM Universal Subscriber Identity Module) random generating cell identification; step 307: the double-mode relay device based on the IOT-UE of the received terminal identification, generating terminal resident list; location update or location registration flow, the LTE mobile station function here, the dual mode relay device being able to realize over-zone switching, cell reselection, TAU; when the dual-mode relay equipment initiates TAU, it will report 'terminal resident list' to the MME in the LTE network by the LTE base station; p. 12; step 902: using the second communication connection the terminal identifier of the receiving terminal double-mode relay device to transmit a representation of at least one first system resident list corresponding to the terminal], 

each IoT device group comprising a primary device and at least one secondary device, each device being associated with a respective identifier, each primary device being configured to support communications between the base station and the secondary devices [p. 9; when the dual-mode relay equipment initiates TAU, it will report 'terminal resident list' to the MME in the LTE network by the LTE base station; step 307: the double-mode relay device based on the IOT-UE of the received terminal identification, generating terminal resident list; every time when the dual-mode relay device based on LTE mobile station function reports a TAU (trigger mechanism uses the existing LTE reporting of TAU ), namely the double-mode relay device triggering a TAU, the attendant will be resident list generated by the terminal, to the terminal resident list sent to the LTE eNB -, so as to fix the terminal resident listsent to the LTE-MME by the LTE eNB].

Regarding Claim 3,
wherein the base station comprises one of a gNB and an eNB [Chen: p. 7; the first type terminal can be concretely IOT-UE; the second system base station may specifically is the LTE base station].

Regarding Claim 5,
wherein the IoT devices comprise sensors [Chen: p. 8; the first type terminal tool is IOT-UE, said IOT-UE is only supports IOT mode of single mode UE; in practical application, the first system terminal will periodically wake up reading double-mode relay equipment broadcast by the primary synchronization signal (PSS)/synchronization signal (SSS), to obtain the cell identification and the system message corresponding to the double-mode relay device].

Regarding Claim 14, which recites a system having the same claim limitations as those in claim 1 above, the same rationale of rejection as presented in claim 1 is applicable.

Regarding Claim 15, which recites a system having the same claim limitations as those in claim 2 above, the same rationale of rejection as presented in claim 2 is applicable.

Regarding Claim 16, which recites the same claim limitations as those in claim 3 above, the same rationale of rejection as presented in claim 3 is applicable.

Regarding Claim 18, which recites a computer implemented method having the same claim limitations as those in claim 1 above, the same rationale of rejection as presented in claim 1 is applicable.

Regarding Claim 19, which recites an apparatus having the same claim limitations as those in claim 1 above, the same rationale of rejection as presented in claim 1 is applicable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Picard (WO 2008/033514; also CA 2941376).

Regarding Claim 6,
Chen teaches:
wherein each communication includes a device identifier (DID) associated with a source device and any intermediate devices [Chen: p. 9; when the dual-mode relay equipment initiates TAU, it will report 'terminal resident list' to the MME in the LTE network by the LTE base station; step 302: the double-mode relay device based on IOT simplified base station function, using the global user identification card itself (USIM Universal Subscriber Identity Module) random generating cell identification; step 307: the double-mode relay device based on the IOT-UE of the received terminal identification, generating terminal resident list ], 

the method further comprising: at the primary device of the group of IoT devices, in the first mode of operation, storing the DID associated with the communication received from the source secondary device; and at the primary device of the group of IoT devices, in the second mode of operation, retrieving a stored DID associated with the target secondary device [Chen: storing the DID == terminal resident list; retrieving a stored DID == updating terminal list; p. 9; step 306: IOT-UE the selection or reselection to the dual-mode relay device, establishing a first communication connection, and reporting terminal identifier corresponding to itself through the first communication connection; step 307: the double-mode relay device based on the IOT-UE of the received terminal identification, generating terminal resident list; step 308: the double-mode relay equipment according to the preset time interval, modifying the cell identifier of itself, and clearing the terminal resident list; IOT-UE after detecting the cell identifier change, it will re-initiating a cell selection or cell reselection, and a cell selection or cell reselection, to double-mode relay device selection or reselection after reporting the terminal identifier of its own to facilitate dual mode relay device updates its own terminal resident list], 

However, Chen does not teach modifying [at the primary device of the group of IoT devices] … to include identifiers of any intermediate devices associated with the target secondary device.

POSITA would have incorporated Picard’s teachings about a central facility in communication a master node or a cell master having father node (i.e. an intermediate device) and son node (i.e. an end device) and would have considered that for Chen’s communication involving LTE base station to double-mode relay device based on the IOT-UE.

Picard teaches:
further modifying the received communication to include identifiers of any intermediate devices associated with the target secondary device, and transmitting the modified communication toward at least a first of any intermediate devices [Picard: intermediate device == father node; target secondary device == son node; 0040; at least some of which node devices comprise cell masters which provide communications between the central facility and others of the node devices associated therewith in respective cells formed by each respective cell master, and at least some of which node devices comprise father node devices which provide a synchronized communications link between a respective cell master and others of the node devices defining son node devices of a given respective father node device; configuring the network for bi-directional communications between the central facility and each of the plurality of node devices via associations with respective of the father node devices and of the cell masters; 0047; assigning levels to each node based on the number of hops the node is away from the master node such that nodes further away from the master node will be assigned higher numbers; identifying at each node neighbor nodes thereof, wherein neighbors with a lower level are identified as fathers of the node, neighbors having an equal level are identified as brothers, and neighbors having a higher level are identified as sons].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Chen and Picard in order to optimize use of low-bandwidth RF LAN [Picard: 0210].

Regarding Claim 7,
Chen teaches that the double-mode relay device based on the IOT-UE of the received terminal identification, generating terminal resident list [Chen: p. 9].

However, Chen does not teach … an intermediate device … modifying an uplink communication to further include … device identifier.

Picard teaches:
further comprising: at an intermediate device of the group of IoT devices, modifying an uplink communication to further include a corresponding intermediate device identifier, and transmitting the modified communication toward a corresponding primary device [Picard: intermediate device == father node; intermediate device identifier == associations with respect of the father node devices; 0040; at least some of which node devices comprise cell masters which provide communications between the central facility and others of the node devices associated therewith in respective cells formed by each respective cell master, and at least some of which node devices comprise father node devices which provide a synchronized communications link between a respective cell master and others of the node devices defining son node devices of a given respective father node device; configuring the network for bi-directional communications between the central facility and each of the plurality of node devices via associations with respective of the father node devices and of the cell masters; 0042; at least some of which node devices comprise father node devices which provide a synchronized communications link between a respective cell master and others of such node devices defining son node devices of a given respective father node device, with such network configured for bi-directional communications between such central facility and each of such plurality of node devices via associations with respective of such father node devices and of such cell masters; each node device is configured for establishing and updating information about its respective neighbor relationships and communications links, including a flag notification confirming that such node device has available to it potential fathers above a predetermined number thereof, and is further configured for including such flag notification as applicable in its transmissions; each father node device is further configured for monitoring such flag notifications from its existing son node devices; ].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Chen and Picard in order to optimize use of low-bandwidth RF LAN [Picard: 0210].

Regarding Claim 8,
Chen teaches that the double-mode relay device based on the IOT-UE of the received terminal identification, generating terminal resident list [Chen: p. 9].

However, Chen does not teach modifying a downlink communication to remove the corresponding intermediate device identifier.

Picard teaches:
further comprising: at the intermediate device of the group of IoT devices, modifying a downlink communication to remove the corresponding intermediate device identifier, and transmitting the modified communication toward at least one device identified within the modified downlink message [Picard: modified downlink message  == a removal notification; 0042; removing from its existing son node devices an existing son node device which via its flag notification has indicated an available alternative father communication link thereto, sending a removal notification to such existing son node device being removed].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Chen and Picard in order to optimize use of low-bandwidth RF LAN [Picard: 0210].

Regarding Claim 9,
Chen teaches that the double-mode relay device based on the IOT-UE of the received terminal identification, generating terminal resident list [Chen: p. 9].

However, Chen does not teach that the modified downlink message identifies at least a target secondary device.

Picard teaches:
wherein the modified downlink message identifies at least a target secondary device [Picard: modified downlink message  == a removal notification; 0042; removing from its existing son node devices an existing son node device which via its flag notification has indicated an available alternative father communication link thereto, sending a removal notification to such existing son node device being removed].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Chen and Picard in order to optimize use of low-bandwidth RF LAN [Picard: 0210].

Regarding Claim 10,
Chen teaches that the double-mode relay device based on the IOT-UE of the received terminal identification, generating terminal resident list [Chen: p. 9].

However, Chen does not teach that the modified downlink message further identifies at least one additional intermediate device.

Picard teaches:
wherein the modified downlink message further identifies at least one additional intermediate device [Picard: additional intermediate device == potential sync father; 0481; EP4 checks that it still has a connection with the cell relay I, its Sync father, by requesting a beacon, and as soon it receives the beacon, sends a SYNC ACK to EP6; EP6 becomes synchronized and becomes level 3 in the cell number 1; 0483; Present Figure 26A represents one example of an Initial Configuration; and present Figure 26B represents an example of a new endpoint, both illustrative of circumstances of one endpoint finding a better endpoint for communication purposes, per present subject matter as further discussed herein; 0484; Each endpoint should indicate in the MAC neighbor table which one of its fathers has sent the SYNC ACK to grant synchronization rights; 0485; the communication with the SYNC father deteriorates but the SYNC father is still a healthy father because it complies with the potential SYNC father conditions; in this case, when the endpoint runs its periodical SYNC father selection process, it may chose to discard the old SYNC father and pick up a new one which will be a better access to the network].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Chen and Picard in order to optimize use of low-bandwidth RF LAN [Picard: 0210].

Claim(s) 11-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Sadiq et al. (EP 4080969; hereafter Sadiq).

Regarding Claim 11,
wherein the primary IoT device communicates with the base station via a mobile network protocol, and [Chen: mobile network protocol == LTE protocol; p. 8; the double-mode relay device using the LTE protocol to communicate with the LTE base station; the dual-mode relay device has the first mode and the second mode specifically refers to support LTE mode, and IOT mode].

However, Chen does not explicitly recite local wireless protocol.

Sadiq teaches:
the IoT devices communicate with each other via a local wireless protocol (LWP) [Sadiq: 0163; other examples may be implemented within systems employing IEEE 802.11 (Wi-Fi), IEEE 802.16 (WiMAX), IEEE 802.20, Ultra-Wideband (UWB), Bluetooth, and/or other suitable systems; 0036; for example, two or more UEs (e.g., UEs 226 and 228) may communicate with each other using peer to peer (P2P) or sidelink signals 227 without relaying that communication through a base station (e.g., base station 212); in a further example, UE 238 is illustrated communicating with UEs 240 and 242. Here, the UE 238 may function as a scheduling entity or a primary sidelink device, and UEs 240 and 242 may function as a scheduled entity or a non-primary (e.g., secondary) sidelink device; in still another example, a UE may function as a scheduling entity in a device-to-device (D2D), peer-to-peer (P2P), or vehicle-to-vehicle (V2V) network, and/or in a mesh network; in a mesh network example, UEs 240 and 242 may optionally communicate directly with one another in addition to communicating with the scheduling entity 238; thus, in a wireless communication system with scheduled access to time-frequency resources and having a cellular configuration, a P2P configuration, or a mesh configuration, a scheduling entity and one or more scheduled entities may communicate utilizing the scheduled resources]

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Chen and Sadiq in order to meet the stringent data speed and latency requirements [Sadiq: 0007].

Regarding Claim 12,
Chen teaches that the dual-mode relay device has the first mode and the second mode specifically refers to support LTE mode, and IOT mode [Chen: p. 8].

However, Chen does not teach that the LWP comprises an 802.11xx network.

Sadiq teaches:
wherein the LWP comprises an 802.11xx network [Sadiq: 0163; other examples may be implemented within systems employing IEEE 802.11 (Wi-Fi), IEEE 802.16 (WiMAX), IEEE 802.20, Ultra-Wideband (UWB), Bluetooth, and/or other suitable systems].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Chen and Sadiq in order to meet the stringent data speed and latency requirements [Sadiq: 0007].

Regarding Claim 13,
Chen teaches that the dual-mode relay device has the first mode and the second mode specifically refers to support LTE mode, and IOT mode [Chen: p. 8].

However, Chen does not teach that the LWP comprises an 802.15xx network.

Sadiq teaches:
wherein the LWP comprises an 802.15xx network [Sadiq: 802.15xx == Bluetooth or UWB; 0163; other examples may be implemented within systems employing IEEE 802.11 (Wi-Fi), IEEE 802.16 (WiMAX), IEEE 802.20, Ultra-Wideband (UWB), Bluetooth, and/or other suitable systems].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Chen and Sadiq in order to meet the stringent data speed and latency requirements [Sadiq: 0007].

Regarding Claim 17,
Chen teaches that the dual-mode relay device has the first mode and the second mode specifically refers to support LTE mode, and IOT mode [Chen: p. 8].

However, Chen does not teach that the LWP comprises one of an 802.11xx network and an 802.15xx network.

Sadiq teaches:
wherein the LWP comprises one of an 802.11xx network and an 802.15xx network [Sadiq: 802.15xx == Bluetooth or UWB; 0163; other examples may be implemented within systems employing IEEE 802.11 (Wi-Fi), IEEE 802.16 (WiMAX), IEEE 802.20, Ultra-Wideband (UWB), Bluetooth, and/or other suitable systems].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Chen and Sadiq in order to meet the stringent data speed and latency requirements [Sadiq: 0007].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Hossam et al. (CA 3100385; also as WO 2019/226838); hereafter Hossam).

Regarding Claim 4,
Chen teaches that the dual-mode relay device has the first mode and the second mode specifically refers to support LTE mode, and IOT mode [Chen: p. 8].

However, Chen does not teach that the base station comprises a Citizens Broadband Radio Service Device (CBSD).

Hossam teaches:
wherein the base station comprises a Citizens Broadband Radio Service Device (CBSD) [Hossam: p. 19; advantageously, exemplary embodiments of the methods and apparatus described herein utilize existing 3GPP signaling mechanisms between, inter alia, the UE and CBSD (including EUTRAN eNodeB functionality), thereby obviating any changes to extant UEs in use; this is accomplished by maintaining two technology "stacks" in the CBSDs (i.e., a CBRS-compliant CBSD stack, and a 3GPP-compliant eNB or gNB stack for communication with 4G o 5G UEs respectively; CBRS-plane communications (e.g., between the CBSD and its parent or cognizant SAS/DP) include new information elements (IEs) or objects which, inter alia, direct the CBSD to implement the handover functionality within its served population of UEs using the CBSD's eNB/gNB stack].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Chen and Hossam in order to obviate any changes to extant UEs [Hossam: p. 19].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Speight (US 2014/0161024) teaches that in FIG. 15, an MTC-UE 310 transmits a MAC PDU 315 to an MTC-RN 320.  At the MTC-RN 320, the received unsegmented MAC PDU 315 is provided with a relay header 323 which identifies the MTC UE 310 (UE identifier--for example the C-RNTI) and provides timing advance (TA) and power control information (typically a TPC decision) [Speight: 0162].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468